Cooper, J.,
delivered the opinion of the court.
Section 2633 of the Code of 1880 only forbids the institution of an action of replevin to recover property held by an officer by virtue of an execution or attachment. It has no application to a controversy between private individuals, even though the defendant claims as a purchaser under a sale made by the officer.
While the property remains in the hands of the officer, the party must interpose, his claim in the manner prescribed by the statute,, but a failure to so present and prosecute his claim does not operate as a waiver of his title, which may be asserted against any party in whose possession the property may be thereafter found.
Judgment affirmed.